        Case 2:20-cv-00966-NR Document 392 Filed 08/18/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR PRESIDENT,               )
 INC.; et al.,                                )
                                              ) CIVIL ACTION NO: 2:20-CV-00966
              Plaintiffs,                     )
                                              ) JUDGE J. NICHOLAS RANJAN
       v.                                     )
                                              )
 KATHY BOOCKVAR, in her capacity as           )
 Secretary of the Commonwealth of             )
 Pennsylvania; et al.,                        )
                                              )
              Defendants.                     )

                              PRAECIPE OF APPEARANCE

TO THE CLERK OF COURTS:

      Please enter the appearance of Carolyn B. McGee on behalf of all Plaintiffs in this matter.

                                              Respectfully submitted,

                                              PORTER WRIGHT MORRIS & ARTHUR LLP

Date: August 18, 2020                    By: /s/ Carolyn B. McGee
                                             Ronald L. Hicks, Jr. (PA #49520)
                                             Jeremy A. Mercer (PA #86480)
                                             Russell D. Giancola (PA #200058)
                                             Carolyn B. McGee (PA #208815)
                                             Six PPG Place, Third Floor
                                             Pittsburgh, PA 15222
                                             (412) 235-4500 (Telephone)
                                             (412) 235-4510 (Fax)
                                             rhicks@porterwright.com
                                             jmercer@porterwright.com
                                             rgiancola@porterwright.com

                                              and

                                              Matthew E. Morgan (DC #989591)
                                              Justin Clark (DC #499621)
                                              (both to be admitted pro hac vice)
                                              Elections, LLC
                                              1000 Maine Ave., SW, 4th Floor
Case 2:20-cv-00966-NR Document 392 Filed 08/18/20 Page 2 of 3




                             Washington, DC 20224
                             (202) 844-3812 (Telephone)
                             matthew.morgan@electionlawllc.com
                             justin.clark@electionlawllc.com

                             Counsel for Plaintiffs




                            -2-
               Case 2:20-cv-00966-NR Document 392 Filed 08/18/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

             I hereby certify that, on August 18, 2020, a true and correct copy of the foregoing

PRAECIPE OF APPEARANCE was sent via ECF, which will serve notice of same on all parties

registered to receive same via the ECF system. For any party who has yet to enter an appearance,

the undersigned certifies that a copy of the foregoing filing will be served on that party via First

Class Mail and a copy sent to the County Solicitor, if known, via email or fax.



                                                  Respectfully submitted,

                                                  PORTER WRIGHT MORRIS & ARTHUR LLP

                                            By: /s/ Carolyn B. McGee
                                                Ronald L. Hicks, Jr. (PA #49520)
                                                Jeremy A. Mercer (PA #86480)
                                                Russell D. Giancola (PA #200058)
                                                Carolyn B. McGee (PA #208815)
                                                Six PPG Place, Third Floor
                                                Pittsburgh, PA 15222
                                                (412) 235-4500 (Telephone)
                                                (412) 235-4510 (Fax)
                                                rhicks@porterwright.com
                                                jmercer@porterwright.com
                                                rgiancola@porterwright.com

                                                  and

                                                  Matthew E. Morgan (DC #989591)
                                                  Justin Clark (DC #499621)
                                                  (both to be admitted pro hac vice)
                                                  Elections, LLC
                                                  1000 Maine Ave., SW, 4th Floor
                                                  Washington, DC 20224
                                                  (202) 844-3812 (Telephone)
                                                  matthew.morgan@electionlawllc.com
                                                  justin.clark@electionlawllc.com

                                                  Counsel for Plaintiffs



13447152v1
